Citation Nr: 1534675	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  07-33 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, to include as due to herbicide exposure.  

2.  Entitlement to service connection for a chronic allergy disorder, to include as due to herbicide exposure or undiagnosed illness.  

3.  Entitlement to service connection for a headache disorder, to include as due to undiagnosed illness.

4.  Entitlement to an increased rating, greater than 70 percent, for posttraumatic stress disorder (PTSD).
 

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is also the appellant, had active service from January 1966 to January 1968 and from July 2003 to May 2004.  The Veteran also had more than 24 years of service in the Army Reserves from 1978 to 2003.

As to the service connection issues, they initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Detroit, Michigan.  The Veteran appeared at a hearing before a local hearing officer at the RO in May 2008 and at a Travel Board hearing before the undersigned Veterans Law Judge in March 2010.  Transcripts of both of these hearings are of record.

In March 2012, the Board denied entitlement to service connection for pulmonary, chronic allergy, and headache disorders.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

In January 2013, the parties to the appeal before the Court filed a Joint Motion for Remand (JMR) requesting that the Board's decision be vacated and remanded for actions consistent with the JMR.  Later that month, the Court ordered that the JMR be granted, and in August 2013 the Board remanded the issues with orders to conduct actions consistent with the JMR.

As to the issue of an increased evaluation for PTSD, the Board notes that the RO, in an August 2012 rating determination, pursuant to the Veteran's March 2011 request for an increased evaluation, increased the Veteran's disability evaluation for his PTSD from 30 to 70 percent, with an effective date of February 10, 2010.  In a statement in support of claim received later that month, the Veteran requested reconsideration of the PTSD claim indicating that he did not believe that the RO had all the treatment and therapy records, which may have crisscrossed in the mail.  The Board accepted this as a notice of disagreement with the assigned 70 percent evaluation, and in its August 2013 remand, ordered that the RO issue an appropriately responsive Statement of the Case.

The RO, having substantially complied with all ordered actions of the Board's August 2013 remand, has returned all four of the above-indicated matters to the Board for adjudication.


FINDINGS OF FACT

1.  Allergic rhinitis preexisted service, increased in severity during service, and is presumed to have been aggravated therein.  

2.  A pulmonary disorder did not manifest during service or until many years thereafter, and no current pulmonary disorder, including bronchitis and granulomatous disease is related to service or any incident therein, to include as due to herbicide exposure.  

3.  The Veteran is not shown to have a chronic headache disorder which is related to service or any incident there in, to include herbicide exposure.  

4.  Throughout the entire rating period, PTSD has been productive of total impairment as a result of difficulty concentrating, generalized anxiety with panic attacks, moderately severe memory loss, flashbacks and intrusive thoughts, sleep disturbance, overwhelming feelings of anger and sorrow with crying spells, and withdrawal.


CONCLUSIONS OF LAW

1.  Allergic rhinitis was aggravated by active service.  38 U.S.C.A. §§ 101(24), 1110, 1117, 1153, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6(c)-(d), 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.317 (2014).  

2.  A pulmonary disorder was not incurred in or aggravated by active service nor may any current pulmonary disorder be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6(c)-(d), 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  

3.  No current headache disorder, including migraine headaches, is due to disease or injury which was incurred in or aggravated by service, nor may any current headache disorder be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 1110, 1117, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6(c)-(d), 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.317 (2014).  

4.  The criteria for a rating of 100 percent for PTSD have been nearly approximated throughout the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, Generally

The Veteran's active service from January 1966 to January 1968 and from July 2003 to May 2004 includes service during the Vietnam War and Persian Gulf War.  The Veteran contends that the disabilities on appeal - other than PTSD - were incurred while on active service, and thus he believes that he is entitled to a grant of service connection for an allergy disorder, migraine headaches, and a pulmonary disorder.  At his March 2010 hearing before the undersigned, the Veteran testified that he believed his allergies and pulmonary disorders were due to herbicide exposure while serving in Vietnam and that they may have been aggravated from exposure to toxins in the water and air during his second period of active service in the Persian Gulf.  He also testified that he hit his head on the side of a helicopter in Vietnam and that he has had recurring headaches ever since.  The Veteran testified that he has been treated for migraine headaches by his private doctor since he retired from service in 2004, and believes that his headaches may also have been aggravated by exposure to toxins in the Persian Gulf.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The term "active military, naval, or air service" includes active duty, any reserve service periods of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of or inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2014); 38 C.F.R. § 3.6 (2014).  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined "active service" in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90.

Where the evidence shows a "chronic disease" - as defined under 38 C.F.R. § 3.309(a) - in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  Presumptive periods do not apply to reserve service periods of ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the Veteran's periods of reserve duty is not appropriate.  

With regard to any disorders which are not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

The Veteran has repeatedly contended that one or more of the claimed disorders are related to exposure to Agent Orange herbicides.  A disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than ones listed in 38 C.F.R. § 3.309(a), however, will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2014); 38 C.F.R. § 3.307(a) (2014).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed to a herbicide agent during such service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116.

Pursuant to 38 C.F.R. § 3.309(e), only certain disease will be service connected as a matter of course, and only if manifest to a degree of 10 percent at any time after service if a veteran was exposed to a herbicide agent during active military, naval, or air service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, and provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Those diseases include: chloracne or other acne form disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  For chloracne or other acneform disease consistent with chloracne, the disease must be manifest to a degree of 10 percent or more within a year after the last date of exposure.  38 C.F.R. § 3.307(a)(6)(ii).

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b) (2014); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).   Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

A veteran is presumed to have entered service in sound condition with respect to his or her health except as to defects, infirmities, or disorders "noted" on service entrance.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  Where no defect, infirmity, or disorder was noted on service entrance, the burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).  

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).

Factual Background

Given the medically complex and temporally lengthy nature of this case, the Board begins by describing five decades worth of relevant history as they pertain to his claims.

The Veteran reported a history of hay fever when examined for military service in October 1965, and was noted to have mild hay fever by the examining physician at that time.  Service treatment records show that the Veteran was treated for an upper respiratory infection (URI) on one occasion in September 1967, but do not reflect any complaints or treatment for any specific allergy problems during service.  Service treatment records show that the Veteran was also hospitalized for, and diagnosed with Scrub Typhus Syndrome while in Vietnam in January 1967.  In both instances, the Veteran's symptoms included headaches.  However, service treatment records are completely silent for any complaints, treatment, abnormalities or diagnosis for any chronic headaches or respiratory problems.  Furthermore, on a report of medical history at separation from service in January 1968, the Veteran specifically denied any frequent or severe headaches, dizziness, nose or throat trouble, chronic or frequent colds, sinusitis, history of head injury, asthma, shortness of breath, chest pain or pressure or chronic cough, and no pertinent abnormalities were noted on examination at that time.  The Veteran's nose, sinuses, lungs, and chest were normal on examination and a chest x-ray study was negative.  

When examined by VA in August 1977, the Veteran made no mention of any headaches, respiratory problems or allergy symptoms and no pertinent abnormalities were noted on examination.  A chest x-ray study at that time revealed scattered calcific densities from a previous old healed granulomatous disease.  Otherwise, the study was normal.  

The evidentiary record also includes numerous Army Reserve examination reports from 1978 to 2003.  Significantly, the Veteran specifically denied any frequent or severe headaches, respiratory problems, including shortness of breath or any chest problems, and no pertinent abnormalities were noted on any of the examination reports.  On his reserve enlistment examination in February 1978, the Veteran reported a history of hay fever and sinusitis, which the examiner indicated was "mild."  Reserve treatment records in May 1984, showed treatment for cold symptoms and a productive cough.  The assessment included URI with bronchitis and a reactive airway component.  

A private medical report dated in July 1988 showed that both nasal turbinates were boggy and included the diagnosis of allergic rhinitis.  A private report, dated in November 1997 showed the Veteran was seen for cold symptoms and a productive cough with "a little bit of a headache."  The diagnoses included viral syndrome with bronchitis.  A diagnosis of sinusitis was noted on a private medical report in January 1999.  The assessment on a private report in June 2006 was chronic rhino-sinusitis.  

On a report of medical history for his second period of active service in March 2002, the Veteran reported that he had episodic bronchitis, hay fever and had been prescribed an inhaler, and denied any other respiratory problems, such as, wheezing, chronic colds or chronic coughs.  He also denied any history of a head injury or frequent or severe headaches.  The examiner noted that the Veteran's hay fever was stable.  On a pre-deployment examination in July 2003, the Veteran reported that he was on a light duty profile (for a back disorder) and described his health as "good."  

When examined by VA in October 2005, the Veteran reported a history of incapacitating headaches for four to five years, occurring about one to two times a week, lasting three to four hours, and relieved with Tylenol.  He described his headaches as occipital, frontal and in the nuchal area, throbbing in nature with photophobia, but without nausea or vomiting.  He reported chronic rhinitis for over ten years, worse in the Spring and Fall with chronic nasal congestion, rhinorrhea and postnasal drainage and that he uses a prescribed nasal spray and Allegra.  He described his pulmonary problems as bronchitis and said that it occurred mostly in the Winter and required antibiotic treatment.  A computerized tomography (CT) sinus scan showed findings consistent with sinonasal polyposis with moderate polypoid mucosal thickening involving both maxillary sinuses and anterior and middle ethmoid sinuses, bilaterally.  There was evidence of atrophic bilateral frontal sinuses and deviation of the nasal septum to the left.  A chest x-ray study revealed multiple nodular densities in both lungs consistent with calcified granulomas.  The assessment on examination included chronic cephalgia of unknown etiology, chronic rhinitis and nasal polyps, bronchitis by history and deviated nasal septum.  

In a letter received in October 2008, a friend of the Veteran indicated that he recalled the Veteran first complaining of a slight headaches with some dizziness around 1980 or 1981.  Another letter from the same friend, received in August 2010, was to the effect that the Veteran had chronic allergy symptoms for many years, and that he recalled that the Veteran indicated that he had been exposed to herbicides while in Vietnam.

At the direction of the July 2010 Board remand, the Veteran was examined by VA in June 2011 to determine the nature and etiology of his current headaches, pulmonary problems and allergies.  The examiner indicated that the claims file was reviewed and included a detailed discussion of the Veteran's complaint and medical history, including the findings from his service treatment records and post service medical records.  The examiner noted that the Veteran had chronic allergies at the time of service enlistment in 1966, but that there was no evidence of aggravation or worsening of his allergies during either period of active service.  The examiner also indicated that there was no evidence of a chronic headache disorder or pulmonary disorder in service or until many years thereafter, and opined that the Veteran's current headaches and pulmonary problems were not related to military service.

Service Connection for a Chronic Allergy Disorder

The Board finds that an allergic disorder, eventually diagnosed as rhinitis, preexisted service and was aggravated therein.  Central to one of the Veteran's many theories of entitlement, is his contention that chronic symptoms of what he describes as "hay fever" had onset during his teenage years.  The Veteran is competent to report on symptoms capable of lay observation - including those commonly associated with allergic rhinitis such as nasal congestion, runny nose,     sneezing, itching of the nose and eyes, and irritated throat.  Accordingly, the Veteran's assertions both now - and on enlistment - of a pre-service history of such symptoms are competent and probative.  This, combined with the enlistment examiner's notation of mild hay fever, leave the Board to concluded that hay fever - allergic rhinitis - preexisted service.

The Board is now left to consider whether allergic rhinitis increased in severity during either period of active duty.  Where a veteran enters service with a preexisting disorder, service connection is considered on the basis of aggravation; that is, whether the preexisting injury or disease was made worse during service.  In so doing, VA must first determine whether there was been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2014).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

The evidence before the Board is conflicting with regard to the question of whether symptoms of allergic rhinitis underwent any increase during either period of active service.  Specifically, while VA examiners in June 2011 and April 2014 opined that allergic rhinitis was not aggravated by service, only the April 2014 examiner directly addressed the question of an increase in severity.  The examiner took down the Veteran's reported history and considered the claims file before noting the Veteran's report of "hay fever since his teenage years" and concluding that it was not "caused or aggravated by his military service beyond the natural progression of the disease."  In arriving at this conclusion, the examiner noted that although service treatment records reflected some "mild hay fever," such records were "silent for the treatment of frequent acute exacerbations of [ ] hay fever symptoms."  As support of these conclusions, the examiner only stated that her conclusions were based on review of "medical records and medical literature."

The examiner's opinion seems largely based on silence in the record.  However, the Board notes that even moderate and worsening symptoms of a disorder such as allergic rhinitis may well go unreported or only sporadically reported.  Thus, the mere lack of such complaints hardly supports the examiner's conclusion that allergic rhinitis did not worsen.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011).  Generally, a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Accordingly, the Board finds the opinion of VA examiners - in particular those of the 2011 and 2014 VA examiners - to be of little probative value in establishing that allergic rhinitis did not increase in severity during either period of service.

A private osteopathic doctor in June 2013 submitted a statement which recognized the Veteran's contention that the onset or worsening of allergic rhinitis is related to exposures he encountered during Vietnam.  The private physician was unwilling to confirm this contention, stating that "it is impossible to make a direct link to [the Veteran's] Vietnam experience," but nonetheless recognized that "temporally they do correlate."  The physician also declined to directly contradict the Veteran's assertion.

Having already found that allergic rhinitis preexisted both periods of service, the Board now finds that the evidence is in equipoise as to whether allergic rhinitis underwent an increase during service - and thus resolving doubt in the Veteran's favor, the Board further finds that allergic rhinitis both increased during, and is presumed to have been aggravated by, service.  Accordingly, service connection for allergic rhinitis is established.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Serivce Connection for a Pulmonary Disorder and Headaches

Concerning the claim for headaches, the Board finds that the Veteran's assertions of chronic headaches since Vietnam is not only unsupported by any persuasive competent or probative medical evidence, but is also contradicted by his own admissions.

As noted above, the Veteran complained of headaches on only three occasions from 1965 to 2005, twice during his first period of active service, when he had an URI and scrub typhus syndrome, and once when he had a cold while in the reserves in November 1997.  Moreover, the Veteran specifically and repeatedly denied any history of headaches or head injury at the time of his service separation examination in January 1968, on numerous reserve examinations from 1978 to 2003, and when examined and accepted for his second period of active service in 2003.  The Veteran testified that he has had recurring headaches ever since he hit his head on a helicopter in Vietnam, and he is competent to make such an assertion, Layno, 6 Vet. App. 465 (1994), however, there is no evidence of any complaints or treatment for any headaches or residuals of a head injury in service or at any time subsequent thereto.  Although silence in a record cannot generally act as positive evidence of a lack of symptoms, here, the Veteran affirmatively reported a history of chronic headaches for only four or five years on VA examination in October 2005 suggesting a possible onset sometime after his first, but before his second period of service.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7)).  To the extent that headache symptoms preexisted his second period of service, there is no evidence of a permanent worsening of an underlying disorder during that period, to include the Veteran's own lay statements.

At the hearing before the undersigned in March 2010, the Veteran testified that he has been treated for migraine headaches by a private physician since he was discharged from service in 2004.  However, despite multiple requests to provide VA with any treatment records, or in the alternative, authorization for VA to obtain those records from any private healthcare providers, the Veteran has not provided VA with any evidence or authorization.  Given the Veteran's inconsistent and contradictory statements concerning his alleged history of headaches and his failure to provide any supporting credible or competent evidence, the Board finds that his assertions of chronic headaches since Vietnam are not credible or probative.  

While the Veteran believes that his current pulmonary disorder and headaches are related to service, he has not presented any competent evidence to support his assertions.  The Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  Layno; Barr v. Nicholson, 21 Vet. App. 303, (2007); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

As there is no credible evidence of a pulmonary disorder or chronic headaches in service, and no competent medical evidence suggesting a connection between either any current claimed disorder and service, the Board finds that the weight of the evidence is against the Veteran's claims.

Finally, concerning the claim of service connection for a headache disorder as due to undiagnosed illness, it should be noted that the very essence of a claim concerning an undiagnosed illness is that there is no diagnosis to account for the symptomatology.  Since the Veteran's disability has been attributed to specific diagnoses, e.g., migraine headaches, there is no legal entitlement to consideration under the undiagnosed illness provisions.  Additionally, to the extent that the Veteran contends that the disability was present prior to his second period of service would preclude a finding that they were due to an undiagnosed illness from his service in the Persian Gulf.  Where there is no entitlement under the law to the benefit sought, the appeal must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As the preponderance of the evidence is against the claims of service connection for a pulmonary disorder and chronic headaches, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

In claims for increased ratings, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

In the August 2012 decision on appeal, the Veteran's 70 percent evaluation for PTSD was continued, as effective January 20, 2000.  PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411.  Under this General Rating Formula, the current 70 percent evaluation contemplates occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 (2014).

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Id.

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The provisions of the rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Given that the issue of an increased rating for PTSD was pending, but had not been certified for review to the Board, on August 4, 2014, the provisions the rule are for application.  

The older DSM-IV included references to the Global Assessment of Functioning (GAF) scale; a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  While the DSM-5 no longer utilizes such a scale, the Board has nonetheless considered assigned GAF scores to be of some probative value in assessing the Veteran's level of symptomatology.  To that end, the record reflects GAF scores during the period on appeal ranging from 45 to 60.  GAF scores between 60 and 51, indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 50 to 41 are evidence of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  DSM-IV.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501 (West 2014); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

After reviewing the entire claims file, the Board finds that the Veteran's PTSD has more nearly approximated the criteria for a 100 percent rating for any period on appeal.  Specifically, PTSD has been productive of total impairment as a result of difficulty concentrating, generalized anxiety with panic attacks, moderately severe memory loss, flashbacks and intrusive thoughts, sleep disturbance, overwhelming feelings of anger and sorrow with crying spells, and withdrawal.

On VA examination in July 2012, the Veteran was diagnosed with PTSD and adjustment disorder with depressed mood.  His adjustment disorder accounted for feelings of helplessness, worthlessness, low self-esteem, and social restrictions, while PTSD was related to all other mental health symptoms.  Occupational and social impairment caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Symptoms included recurrent and distressing recollections, and intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of his in-service traumatic event.  The Veteran exhibited avoidance behaviors, markedly diminished interest or participation in significant activities, and feeling of detachment or estrangement from others.  He also had persistent symptoms of increased arousal, with sleep disturbance, irritability, difficulty concentrating, and hypervigilance.  Symptoms also included depressed mood, suspiciousness, memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or work-like setting, impaired impulse control, and an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

On VA examination in September 2013 it was again noted that the Veteran had a distinct acquired psychological disorder - adjustment disorder with depressed mood - separate and apart from PTSD.  The examiner opined that she was able to distinguish those symptoms due to PTSD and those symptoms due to adjustment disorder.  Specifically, PTSD accounted for the Veteran's anxiety, suspiciousness, avoidance, and hyperarousal; adjustment disorder was linked to his depression, social withdrawal, decreased motivation, and hopelessness.  Endorsed symptoms of irritability and sleep disturbance "may be from either" disorder.  Occupational and social impairment was to a level which caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although the Veteran generally functioned satisfactorily, with normal routine behavior, self-care and conversation.  The examiner opined that both of his mental disorders "appear to contribute equally" to the foregoing level of impairment.

PTSD symptoms included recurrent and distressing recollections of an in-service stressor event, including images, thoughts or perceptions.  He demonstrated persistent avoidance of stimuli associated with the trauma, and numbing of general responsiveness as well as persistent symptoms of increased arousal such as difficulty falling or staying asleep, and irritability or outbursts of anger.

The Veteran underwent psychosocial assessments by the same licensed private psychologist in January 2010, July 2012, and November 2014.  The accompanying reports are largely duplicative, confirming that the Veteran's symptoms have been essentially constant over the course of the period on appeal.  In her most recent - December 2014 - report, the private psychologist reported that the Veteran was able to fall asleep but had difficulty staying asleep, waking up after approximately two hours.  The Veteran also endorsed nightmares regarding his military experience; symptoms consistent with his reported intermittent intrusive and involuntary thoughts regarding Vietnam.  The Veteran experienced flashbacks associated with loud noises, rotting smells, the sight or sound of helicopters, or news about the military conflicts.  When confronted with places people and events that remind him of the military, he "becomes extremely upset," and thus makes efforts to avoid these situations.  The Veteran had ongoing emotional numbing, and frequent bouts of irritability and outbursts of anger.  Overall, the psychologist stated that the Veteran had "severe social personal and occupational impairment" due to difficulty concentrating, generalized anxiety with one to three panic attacks per week, waves of short- and long-term memory loss amounting to moderately severe memory loss symptoms, flashbacks and intrusive thoughts, sleep disturbance, overwhelming feelings of anger and sorrow with crying spells, withdrawal, and "bouts of severe depression."  His GAF score was 45 on all three reports.

Lay statements from friends and family members confirm the severity and nature of the Veteran's symptoms, including April 2011 descriptions of the Veteran as "always extremely irritable," and appearing "totally out of control" with a short attention span.  He also reportedly showed signs of hallucinations, crying spells, anger, paranoia, depression and poor concentration.

The Board has been presented with conflicting reports regarding the level of the Veteran's symptoms.  On the one hand, competent VA examination reports refect that the Veteran's PTSD is certainly limiting, but results in only an occasional decrease in work efficiency with an intermittent inability to perform occupational tasks and day-to-day function.  On the other hand, repeated private assessments - albeit from the same provider - reveal severe symptoms productive of sleep disturbance, nightmares, intrusive thoughts, and poor memory.  As the private examiner noted, the Veteran's PTSD has resulted in "severe social personal and occupational impairment;" a conclusion consistent with statements offered by friends and family members.  The Board finds, resolving reasonable doubt in the Veteran's favor, his overall disability picture more nearly approximates the criteria described for a total, i.e., 100 percent, evaluation.

Accordingly, the Board concludes that the Veteran's PTSD has been 100 percent disabling throughout the entire period on appeal.  38 C.F.R. §§ 4.3, 4.7.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Given that a 100 percent rating for PTSD is being granted, the matter of whether referral for an extraschedular rating is warranted, is unnecessary at this time.  Additionally, the Veteran has already been granted a total disability rating based on individual unemployability (TDIU), though only through July 2012 - while the period on appeal extends to April 2011.  Nonetheless, the matter of consideration awarding of a TDIU prior to July 2012 is rendered moot by the Board's immediate grant of a total rating for PTSD throughout the period on appeal.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Numerous notice letters were sent to the Veteran, including in December 2004, February 2005, and June 2012, prior to the initial adjudication of the respective claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  While the presiding Veterans Law Judge clarified the issues on appeal during the Veteran's August 2013 hearing, the parties to the January 2013 JMR nonetheless agreed that sufficiently specific notice describing the types of evidence necessary for the Veteran to substantiate his claims was not provided at that time.

In order to rectify this deficiency, the RO sent the Veteran a detailed notice on October 2013, which explained and detailed all types of evidence needed to substantiate his claims, and in so doing fully addressed the parties' motion.  Although VA's duty to notify was satisfied subsequent to the initial adjudication of the service connection issues on appeal, these issues were readjudicated, most recently, with the issuance of a supplemental statement of the case in May 2014, thus curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009), see also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Such notice has been provided to the Veteran.

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment in addition to records from the Social Security Administration (SSA).  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  A July 2009 Formal Finding of Unavailability of Service Records reflects that at least some of the Veteran's service records cannot be located.  While regrettable, the Board notes that in cases where records once in the hands of the government are lost, the Board has only a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The unavailability of records, however, does not lower the legal standard for substantiating a claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The duty to assist was further satisfied by VA examinations in October 2005, June 2011, July 2012, September 2013, and April 2014 over the course of which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.

Finally, in August 2013, the Board remanded the immediate issues for additional development including: the provision of notice to the Veteran regarding the reasons for the denials of service connection for a pulmonary disorder, a headache disorder, and a chronic allergy disorder; acquiring records from SSA of all decisions pertinent to the Veteran's claim for SSA benefits; affording the Veteran a new VA examination in consideration of his claimed allergy disorder; readjudication of the Veteran's service connection claims; and, issuance of a statement of the case addressing the Veteran's claim for an increased rating for PTSD.

Since that time, each of the Board's orders have been complied with, with the limited exception of those questions answered on VA examination of the Veteran's claimed asthma disorder.  However, as the Board is granting service connection for the claimed disorder, any deficiency as it relates to the development of that particular claim has not adversely affected the final outcome of the Veteran's appeal.  Regarding his remaining claims, the Board finds that the RO substantially complied with the August 2013 remand directives, and the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

The Board is granting, in full, the Veteran's claim of service connection for allergic rhinitis.  Thus, VA has no further duty to notify or assist with regard to this matter, including those issues raised in the parties' January 2013 JMR to the extent that such issues related to the matter of service connection for allergic rhinitis.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for allergic rhinitis is granted.

Service connection for a pulmonary disorder is denied.  

Service connection for a headache disorder is denied.  

A rating of 100 percent for PTSD is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


